Case 2:19-cv-17615-MCA-LDW Document 114 Filed 01/21/21 Page 1 of 2 PageID: 3130




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


   PRIVCAP FUNDING LLC,                             Civil Action No.

                    Plaintiff,                      19-18122 (MCA) (LDW)

   v.

   SETH LEVINE, et al.,

                    Defendants.


   JLS EQUITIES, LLC,                               Civil Action No.

                    Plaintiff,                      19-17615 (MCA) (LDW)

   v.
                                                    ORDER
   RIVER FUNDING, LLC, et al.,

                    Defendants.



         THIS MATTER having come before the Court by way of the November 25, 2020

 applications of Colliers International NJ LLC to recover compensation for interim fees and

 expenses, attorneys’ fees, costs, and expenses (19-cv-18122, ECF No. 83; 19-cv-17615, ECF No.

 107); and Colliers arguing, inter alia, that interim payments were contemplated by prior Orders of

 the Court and are necessary to its continued management of the relevant properties; and plaintiffs

 arguing, inter alia, that any interim payment to Colliers and its counsel would be discretionary

 prior to sale of the relevant properties;
Case 2:19-cv-17615-MCA-LDW Document 114 Filed 01/21/21 Page 2 of 2 PageID: 3131




         IT IS on this day, January 21, 2021:

         ORDERED that plaintiffs and Colliers shall provide supplemental letter briefs, not to

 exceed two pages, on whether the lienholders in these related actions1 have made interim payments

 over the course of the receivership such that it might bear on the instant applications before the

 Court; and it is further

         ORDERED that Colliers shall file its supplemental letter brief on or before January 29,

 2021, and plaintiffs shall file any response on or before February 5, 2021.




                                                 s/ Leda Dunn Wettre
                                                Hon. Leda Dunn Wettre
                                                United States Magistrate Judge




 1
  In addition to the matters captioned above, see Federal Home Loan Mortgage Corp. v. Levine, et
 al., Civ. A. No. 19-17421; Wells Fargo Bank, National Association v. Levine, et al., Civ. A. No.19-
 17866; U.S. Bank National Association v. Englewood Funding, LLC, et al., Civ. A. No. 19-17865;
 and Wilmington Sav. Fund Soc., FSB v. Levine, et al., Civ. A. No. 19-18137.
                                                 2
